ELLIOTT, J.
The record shows that plaintiffs, Emile Vuillemont and Porteus R. Burke, acquired certain property used in drilling for oil at sheriff’s sale in the matter of Gonsoulin, et al., vs. Louisiana Oil Drilling Co. which property they sold to the Bowie Oil & Gas Co. and attempted to deliver to the Bowie Company about 300 ft. of 6-inch casing and 680 ft. of 8-inch casing which was in the possession of the defendant Seth C. Sumrall and on being prevented from so doing by Sumrall they injoined Sumrall from interfering and under cover- of the injunction did deliver the 6 find 8-inch casing to the Bowie Oil & Gas Co. The evidence shows that this casing did not belong to the plaintiffs; it had not been acquired by them at the sheriff’s sale *216mentioned and the evidence shows that the casing did belong to Sumrall and others and that it was in the possession of Sumrall and cost $1000.00.
It therefore follows that plaintiffs, Vuillemont and Burke, had no right under the color of the injunction to take this casing from defendant Sumrall and deliver it to Bowie Oil & Gas Company.
The opinion of the district judge shows that facts, 'we agree with him in every particular except that we take it he overlooked the value placed by Sumrall on the 8-inch casing,. note testy, 22, transcrip, 64, and that placed by the witness O. D. Romero on the 6-inch casing note testy 26, transcript 68. According to Mr. Sumrall, the 8-inch casing was worth $680.00 and according to Mr. Romero the 6-inch casing was worth $225.00, total $905.00.
Considering that Sumrall only paid $1000.00 for this casing and other property not involved in the suit we think he should recover but $905.00 and in addition $100.00; these amounts to bear legal interest from May 23rd, 1924, as provided in the judgment appealed from.
We will amend the judgment appealed and decree that the defendant Seth C. Sumrall do have and recover judgment against 'the plaintiffs, Emil Vuillemont and Porteüs R.' Burke, in the sum of nine hundred' ánd five dollars and in the further sum of one hundred dollars, both sums to draw leg’al interest from May 23rd, 1924, until paid, that in all other respects the judgment appealed from is affirmed; the plaintiffs and appellants to pay the cost of b'óth courts.